Citation Nr: 9916309	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer 
including as secondary to Agent Orange (AO) exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1968 with the U.S. Air Force and from March 1970 to 
June 1977 with the U.S. Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an October 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1988, the RO granted service connection for varicose 
veins and for residuals of a fracture of the right fifth 
metacarpal.  The RO also denied service connection for 
bilateral defective hearing, tinnitus, residuals of exposure 
to AO, cancer of the nasal pharynx, skin rashes and for 
diabetes.  In June 1989, the veteran submitted a notice of 
disagreement with the denial of service connection for cancer 
of the pharynx due to AO exposure, for tinnitus and for 
hearing loss.  In November 1991, the RO granted service 
connection for tinnitus and for bilateral hearing loss.  The 
RO noted at that time that the issue of entitlement to 
service connection for cancer of the nasal pharynx would be 
deferred.  

The Board notes that on a statement received at the RO in May 
1997, the veteran claimed entitlement to an increased rating 
for tinnitus.  The issue is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for 
nasopharyngeal cancer including as secondary to AO exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for nasopharyngeal cancer 
including as secondary to Agent Orange (AO) exposure is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for nasopharyngeal 
cancer.  No pertinent abnormalities were noted on the report 
of the separation examination conducted in January 1968.  
During the veteran's second period of active duty, he 
complained of experiencing a sore throat in January, 
February, and August of 1974.  The diagnoses were upper 
respiratory infections.  

The veteran's record of service (DD-214) shows he trained as 
a light weapons infantryman and served in Vietnam during the 
period of hostilities in that country.  His decorations 
include a Republic of Vietnam Campaign Medal, Vietnam Service 
Medal with Two Bronze Service Stars, Combat Infantry Badge, 
and Republic of Vietnam Gallantry Cross Unit Citation with 
Palm.  Documentation also shows that he had some training as 
an aero medical specialist.

Associated with the claims file are treatment records from 
All Saints Episcopal Hospital dated from November 1986 to 
January 1987.  The records show that the veteran was 
diagnosed with and received treatment for squamous cell 
carcinoma of the nasopharynx and turbinates.  No etiology was 
reported in the treatment records.  

A February 1987 discharge summary from the Moncrieff 
Radiation Center also included a diagnosis of squamous cell 
nasopharyngeal carcinoma.  The veteran was treated with 
radiation.  

The report of a July 1988 VA examination has been associated 
with the claims file.  It was noted that the veteran was 
diagnosed with nasopharynx carcinoma in 1986.  




The transcript of an August 1991 RO hearing is of record.  
The veteran testified that his cancer was the result of 
exposure to AO between 1967 and 1968 while he was stationed 
at Bien Hoa Air Base in Vietnam.  He flew on three missions 
involving the spraying of AO.  Spray from the AO filtered 
back into the plane and onto the veteran during the flights.  
He testified that he had breathing problems prior to leaving 
service which continued after his discharge.  Eventually he 
was diagnosed with cancer and began receiving radiation and 
chemotherapy treatments.  

Of record is a letter from P. K., M.D., dated in April 1995.  
The physician reported that he had been treating the veteran 
since March 1995.  The veteran had a history of squamous cell 
cancer of the nasopharynx which was resected in 1986.  He was 
treated with radiation and chemotherapy.  He had not had a 
recurrence of the disease.  

A January 1995 letter from J. L, M.D., noted that the veteran 
had been treated for nasopharyngeal non-keratinizing squamous 
cell carcinoma.  The physician noted that the carcinoma 
involved the nasopharynx and the region of Waldeyer's ring 
which was considered a part of the upper respiratory system.  
The physician found that the carcinoma could be considered a 
carcinoma malignancy involving the upper most portion of the 
veteran's respiratory tract.  An April 1995 letter from the 
physician shows that he had been treating the veteran since 
February 1994 for non-keratinizing squamous cell carcinoma of 
the nasopharynx.  There is no evidence of the disease since 
treatment with chemotherapy and radiotherapy.  

Numerous VA outpatient treatment records are associated with 
the claims file.  The records show that the veteran had been 
diagnosed with carcinoma in the past.  

The veteran submitted several treatises pertaining to anatomy 
and carcinoma, particularly cancers of the mouth, pharynx and 
larynx to support his claim.  

The transcript of an April 1997 RO hearing is of record.  The 
veteran testified that he had a slightly abnormal T-wave as a 
result of exposure to dioxin.  Nasopharynx cancer was 
diagnosed in November of 1986.  He did not have any 
additional medical records to submit that would show a 
relationship between the nasopharynx carcinoma and exposure 
to AO.  He smoked approximately three times in high school 
and he smoked while in the service for the first two years he 
was in Vietnam.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim,  Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a)(1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  





A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.307(a) 
(1998).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.303(a) 
(1998).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1998).  This list is 
exclusive.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  As to tropical 
diseases the fact that the veteran had no service in a 
locality having a high incidence of the disease may be 
considered as evidence to rebut the presumption, as may 
residence during the period in question in a region where the 
particular disease is endemic.  The known incubation periods 
of tropical diseases should be used as a factor in rebuttal 
of presumptive service connection as showing inception before 
or after service.  38 C.F.R. § 3.307(d) (1998).






Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Review of the claims file evidences the fact that the veteran 
has not been diagnosed with any of the disabilities entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to herbicides.  





The United States Court of Appeals for the Federal Circuit 
determined that §5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311b 
(now § 3.311(1997)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also determine if his current disability or 
disabilities, if any, are the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of Agent Orange exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The record reveals that the veteran had some training in 
service as an aero medical specialist.  However, there is no 
indication that the veteran received any specialized training 
in the field of oncology and he has not asserted such 
knowledge.  As such, the Board finds the veteran is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Thus, the veteran's lay medical assertions that his 
nasopharyngeal carcinoma is a result of his active service or 
due to his exposure to AO have no probative weight.  On the 
issue of medical causation, the Court has been clear.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The veteran was treated once in service for sore throats 
several times during active duty.  However, this 
symptomatology was attributed to upper respiratory 
infections.  There were no complaints of, diagnosis of or 
treatment for nasopharyngeal carcinoma in service.  

The Board notes that a January 1995 letter from J. L, M.D., 
included the notation that the veteran's carcinoma involved 
the nasopharynx and the region of Waldeyer's ring which was 
considered a part of the upper respiratory system.  The 
physician found that the carcinoma could be considered a 
carcinoma malignancy involving the upper most portion of the 
veteran's respiratory tract.  However, the Board further 
notes that in light of the National Academy of Sciences 
report, entitled "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996, the Secretary of Veterans' Affairs has 
determined that:

[T]here is no positive association between herbicide exposure 
and hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, female reproductive cancers, breast cancer, renal 
cancer, testicular cancer, leukemia, abnormal sperm 
parameters and infertility, cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, gastrointestinal tumors, bladder cancer, brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted. (emphasis added).  

Based on the above, the Board finds the nasopharyngeal 
carcinoma is not a respiratory cancer.  

No competent medical evidence has been submitted linking the 
veteran's nasopharyngeal carcinoma to active duty.  

The only evidence of record showing that the veteran's 
nasopharyngeal carcinoma is due to active duty is the 
veteran's own allegations.  As indicated above, the veteran 
does not have specialized medical training and is considered 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of a diagnosis of nasopharyngeal carcinoma 
which is linked to active duty on any basis, the veteran's 
claim of entitlement to service connection for nasopharyngeal 
cancer including as secondary to AO exposure must be denied 
as not well grounded.  

The Board finds that the veteran's claim is not well grounded 
when evaluated in light of the above referenced requirements 
for a well-grounded claim.  The Board has carefully 
considered the allegations of the veteran and his 
representative with respect to his claim; however, he cannot 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the existence of a disability and a relation-
ship between that disability and his service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a).  
Accordingly, in light of the lack of any competent medical 
evidence supporting the claim, the Board must find the 
veteran's claim to be not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
nasopharyngeal cancer including as secondary to AO exposure.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim for 
service connection for nasopharyngeal cancer including as 
secondary to AO exposure, the doctrine of reasonable doubt 
does not apply.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection nasopharyngeal cancer 
including as secondary to AO exposure, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

